

Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of March 10,
2017, by and among FASTENAL COMPANY, a Minnesota corporation (“Borrower”), the
undersigned “Lenders” parties to the Credit Agreement herein defined and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (in its
individual capacity, “Wells Fargo,” and in its administrative agent capacity for
the Lenders, “Administrative Agent”).
RECITALS:
A.    Borrower, Administrative Agent and the “Lenders” referred to therein are
parties to that certain Credit Agreement dated as of May 1, 2015, as amended by
that certain First Amendment to Credit Agreement dated as of November 23, 2015
(as the same may be amended in writing and in effect from time to time, the
“Credit Agreement”), pursuant to which Lenders have agreed to make loans and
other financial accommodations available to the Borrower.
B.    Borrower has requested certain modifications to the Credit Agreement,
including but not limited to, an extension of the Revolving Credit Maturity Date
and the Revolving Credit Commitment of each Lender, and the Lenders are willing
to agree to such modifications to the Credit Agreement, all subject and pursuant
to the terms and conditions contained in this Amendment.
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.Definitions. Capitalized terms not defined in this Amendment have the meanings
given to them in the Credit Agreement. In addition, the following definitions in
Section 1.1 of the Credit Agreement are hereby amended by adding the following
definitions or, as applicable, deleting them in their entirety and substituting
the following therefor:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.


“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.




4831-8999-7635.6

--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.


“Revolving Credit Maturity Date” means the earliest to occur of (a) March 10,
2020, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.


“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).




4831-8999-7635.6    2

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




2.    L/C Participations. Section 3.4 of the Credit Agreement is amended to add
the following new subsection (d) thereto:
(d)    Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant or the Borrower may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article VI, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Credit Party or any other Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


3.    Lending Offices. Section 4.12 of the Credit Agreement is amended by
changing all references to “lending office” contained therein to “Lending
Office” and to add the following new subsection (c) thereto:
(c)    Selection of Lending Office. Subject to Section 4.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.


4.    [Reserved].
5.    Representation as to EEA Financial Institutions. The following additional
representation of Borrower shall be add at the end of Section 6.1 of the Credit
Agreement:
No Credit Party nor any Subsidiary thereof is an EEA Financial Institution.


6.    Representation regarding Anti-Corruption Laws and Sanctions. Section 6.18
of the Credit Agreement is hereby deleted and replaced by the following
provision:
SECTION 6.18 Anti-Corruption Laws and Sanctions.
(a)    None of (i) any Credit Party, any Subsidiary thereof, or, to the
knowledge of the Borrower or such Credit Party, any of their respective
directors, officers, employees or Affiliates, or (ii) to the knowledge of any
Credit Party, any agent or representative of any Credit Party or any Subsidiary
thereof that will act in any capacity in connection with or benefit from the
Credit Facility, (A) is a Sanctioned Person or currently the subject or target
of any Sanctions, (B) has its assets located in a Sanctioned Country, (C)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons, (D) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws, or (E)
has violated any Anti-Money Laundering Law. Each Credit Party and its
Subsidiaries has implemented and maintains in


4831-8999-7635.6    3

--------------------------------------------------------------------------------




effect policies and procedures designed to ensure compliance by each Credit
Party and its Subsidiaries and their respective directors, officers, employees,
agents and Affiliates with the Anti-Corruption Laws. Each Credit Party and its
Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of each Credit Party and its Subsidiaries, is in
compliance with the Anti-Corruption Laws in all material respects.


(b)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any Credit Party, any of their Subsidiaries or any
of its or their respective directors, officers, employees and agents (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.


7.    Reversal of Payments. Section 11.7 of the Credit Agreement is amended to
add the following clause at the end of such Section:
“…, and each Lender and each Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.”


8.    Patriot Act. Section 11.19 of the Credit Agreement is hereby deleted and
replaced by the following provision:
SECTION 11.19    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Law.


9.    Consent to Bail-In of EEA Financial Institutions. The following new
Section 11.23 is hereby added to the Credit Agreement:
SECTION 11.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


4831-8999-7635.6    4

--------------------------------------------------------------------------------






(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and
effect.
11.    Conditions Precedent/Subsequent. This Amendment shall be effective when
the Administrative Agent shall have received an original hereof duly executed by
the Borrower, the Administrative Agent and the Lenders, together with the
following, each in substance and form reasonably acceptable to the
Administrative Agent:
a)    Reaffirmation of Guaranty executed by Borrower and each Subsidiary
Guarantor;
b)    Officer’s Certificates executed by Borrower and each Subsidiary Guarantor;
c)    Good Standing Certificates issued by the Minnesota Secretary of State for
the Borrower and each Subsidiary Guarantor; and
d)    Opinions of Borrower’s General Counsel and Faegre Baker Daniels LLP.
12.    Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the representations and warranties
contained in the Credit Agreement is true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty is true and correct in all respects) on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date; without
limiting the forgoing, represents and warrants that the Credit Agreement, this
Amendment, the related amendment document listed in Subparagraph 11(a) above and
each of the other Loan Documents constitute the continuing legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity),
and are not, to the knowledge of any of the Borrower’s officers, subject to any
existing defense, counterclaim or right of setoff by the Borrower, and
acknowledges and agrees that, to the extent that any such defense, counterclaim
and/or setoff exists, each of the same are hereby absolutely and forever waived
and released.
13.    Release. Borrower hereby absolutely and unconditionally releases and
forever discharges Administrative Agent and each Lender, and each of their
respective participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in


4831-8999-7635.6    5

--------------------------------------------------------------------------------




law or equity or upon contract or tort or under any state or federal law or
otherwise, that Borrower has had, now has or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising out of, related to or concerning the Credit Agreement or any
Loan Documents from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
14.    Miscellaneous. Except as amended hereby, the Credit Agreement remains in
full force and effect in accordance with its original terms. Signature pages to
this Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]


4831-8999-7635.6    6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.
BORROWER:
FASTENAL COMPANY
 
 
By:
  /s/ Holden Lewis
 
Holden Lewis
 
Its Executive Vice President and
 
  Chief Financial Officer





[Signature Page to Second Amendment to Credit Agreement dated as of March 10,
2017]

--------------------------------------------------------------------------------





AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By:
  /s/ Cynthia S. Goplen
 
Cynthia S. Goplen
 
Its Senior Vice President





[Signature Page to Second Amendment to Credit Agreement dated as of March 10,
2017]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Lender
By:
  /s/ Tim Landro
 
Tim Landro
 
Its Vice President





[Signature Page to Second Amendment to Credit Agreement dated as of March 10,
2017]

--------------------------------------------------------------------------------







MERCHANTS BANK, N.A.             as Lender
By:
  /s/ Randal J. Domeyer
 
Randal J. Domeyer
 
Its Sr. Vice President





[Signature Page to Second Amendment to Credit Agreement dated as of March 10,
2017]

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.             as Lender
By:
  /s/ Casey Klepsch
 
Casey Klepsch
 
Its Vice President











[Signature Page to Second Amendment to Credit Agreement dated as of March 10,
2017]